 



EXHIBIT 10.2.13

Ask Jeeves, Inc.
Named Executive Officer Compensation
Summary Sheet
(Q4 2004)

This summary sheet reports recent salary changes, bonus awards and other
compensation paid during (or in respect of) the recently completed quarter to
Ask Jeeves’ current executive officers who were named in the Summary
Compensation Table in the Proxy Statement circulated by the Board of Directors
in connection with Ask Jeeves’ 2004 Annual Meeting of Stockholders, all of whom
are expected to so appear in the Proxy Statement for the 2005 Annual Meeting
(the “Named Executive Officers”). These changes might be deemed to be
non-written amendments to each officer’s existing compensation arrangements with
Ask Jeeves, Inc. (or in the case of Mr. Cox, with Ask Jeeves Internet, Ltd.).
These changes arise from the following events:



  •   On October 28, 2004, the Compensation Committee of the Board of Directors
of Ask Jeeves, Inc. (the “Compensation Committee”) approved 2005 salary levels
for the Named Executive Officers, as reported below.     •   On February 2,
2005, the Compensation Committee approved the individual performance component
and the company performance component to be used in the calculation of each
Named Executive Officer’s Fourth Quarter and Year-End 2004 bonus calculations
under the Ask Jeeves Management Bonus Plan. Each Named Executive Officer’s
aggregate bonus plan payout is shown below.     •   On February 17, 200, the
Compensation Committee approved an additional year-end discretionary bonus for
all Ask Jeeves employees (other than new hires), in which the Named Executive
Officers also participated as shown below.

                          Named       2005       Special       Executive   2005
  Bonus   Bonus Plan   Discretionary   Other Q404   Officer   Base Salary  
(target–max)   Payout (1)   Bonus (2)   Compensation  
A. George Battle
  $200,000*   60%–120%*   $56,160   $2,250   —    
Steve Berkowitz
  $425,000   80%–160%*   $190,910   $2,250   —    
Adrian Cox
  £175,000*   50%–100%   £18,856   £1,200   —    
Steve Sordello
  $265,000   50%–100%   $74,399   $2,250   —    
Brett Robertson
  $235,000   50%–100%   $63,039   $2,250   —    



--------------------------------------------------------------------------------

*   no change from prior period   (1)   Paid in the first quarter of 2005 for
performance in the fourth quarter of 2004 and year-end 2004, pursuant to Ask
Jeeves’ Executive Management Cash Bonus Plan.   (2)   Paid in the first quarter
of 2005 for the Company’s 2004 performance.

